Citation Nr: 1019045	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  08-27 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for disorder of the 
lumbar spine, to include degenerative disc disease.  

2.  Entitlement to service connection for a disorder of the 
cervical spine, to include degenerative disc disease.  

3.  Entitlement to service connection for a bilateral lower 
extremity disorder, to include bilateral peripheral 
neuropathy of the lower extremities.  

4.  Entitlement to service connection for a bilateral foot 
disorder, to include bilateral hallux valgus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from October 1972 to January 
1973.   

This matter comes before the Board of Veterans' Appeals from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  

In March 2010, the Veteran testified at a local RO hearing 
(called a travel Board hearing) before the undersigned 
Veterans Law Judge sitting at Nashville, Tennessee.  A 
transcript of that proceeding is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A document on file indicates that in 1983 the Veteran changed 
his name.  

Throughout the appeal, the Veteran has requested copies of 
his service treatment records.  However, it does not appear 
from the record that he was ever provided with a copy of 
these records.  

The available service treatment records reflect that the 
August 1972 service entrance examination of the Veteran, 
including his right ankle, was negative.  It was noted that 
in a September 1972 addendum that a letter from a 
chiropractor had been reviewed and was not accepted.  In an 
adjunct medical history questionnaire the Veteran reported 
having or having had cramps in his legs, recurrent back pain, 
and foot trouble.  It was noted that the leg cramps occurred 
after work.  As to his feet, he had limitation of motion of 
the right ankle.  

The service treatment records show that in October 1972 it 
was noted that the Veteran had been seen because of back pain 
but that X-rays had been negative.  He had a history of back 
injuries in 1965 and 1969.  On examination his back was 
negative.  The diagnoses included low back pain.  

At the March 2010 travel Board hearing the Veteran testified 
that his physical training in Marine Corps boot camp at Camp 
Pendleton had been more difficult for him because he had been 
21 years old when he had entered Marine boot camp.  Pages 4 
and 5 of the transcript.  He had had difficult with his feet 
when performing marches and calisthenics and because of 
resultant difficulty walking he was sent to a medical 
rehabilitation platoon (MRP) where he spent quite a bit of 
time.  From there he was sent to the Balboa Naval Hospital 
where he was an inpatient and (apparently later) an 
outpatient undergoing different tests, traction, and took 
pain pills and received steroids for his back and lower 
extremities.  He was then given light duty medical 
rehabilitation.  Page 5.  He was visited by his family from 
California and while initially they had been unable to find 
him in the hospital, they eventually did see him.  After he 
had talked to the chaplain and his drill instructor he was 
put in the MRP.  His injuries during these first four or five 
weeks of basic training had been diagnosed as heel contusions 
and "acute lumbar."  He had written several times for his 
service medical records but had been unable to obtain them, 
and he thought that perhaps the search had been conducted 
under his current name.  Page 6.  His service medical records 
were incomplete because they did not show his treatment and 
eventual discharge because of his injuries.  He had been at 
Selfridge Air National Guard Base when he was sent home.  He 
had been discharged from service after having been for only 
90 to 100 days after his induction.  Page 7.  He had not had 
any preservice injury of his legs or feet.  He could not 
recall having seen a physician for any condition prior to his 
active service.  No pre-existing disability had been found 
when he entered his active service.  However, he did have 
some letters about a back injury from, as he recalled, Dr. 
Stanton which he had taken with him to the aid station where 
he was inducted.  Page 8.  

The Veteran testified that he had been in boot camp for only 
about two weeks when he first began getting treatment.  After 
that, he began seeking treatment more often.  Page 9.  He had 
sustained a back injury during boot camp when his back had 
been trampled upon and he had been stomped upon a few times 
in the mud by a drill instructor but most of the injuries 
were from general training and marching.  He had not been 
allowed to be sent with the rest of his platoon to Camp 
Lejeune because he could hardly walk.  He was unsure when he 
first sought postservice treatment.  Page 10.  Now his 
podiatrist had stated that his foot problems were caused by 
severe bruising and heavy marching, because of the manner in 
which the ball of his feet and arches were broken down.  
Surgery on his feet and back had been recommended but could 
not be done because of his diabetes which might prevent 
proper post-operative healing of his feet, even though he had 
had to have surgery for life-threatening heart disease.  It 
had been recommended that one of the bones in his toes be 
shortened.  He could not longer take steroids for pain 
relief.  Page 11.  

The Veteran further testified that he had arthritis in his 
feet and spine.  He also stated that the "neuropathy 
shouldn't have been in there, it was by accident that it got 
in there, and I apologized for it.  That's from my diabetes, 
and I wish I could get away from that one too."  Page 12.  
The only preservice injury that he had had was a "chip out 
of my shin bone" in a construction accident.  He had 
experienced some back injury from an auto accident but it had 
not been something that bothered him and it had not kept him 
from doing anything.  He had not had any preservice foot 
injury.  Page 13.  He had lost a job after service with 
"Forbes" because of back problems and a hiatal hernia."  
He ended up becoming a heavy equipment operator prior to and 
after service but after service he was often self-employed.  
He felt that his injuries during service had not aggravated 
any pre-existing disability but had caused disability.  Page 
14.  When he was in boot camp he had written letters home 
explaining why he was being discharged from service.  He had 
"filed for this way back in /75 or 4, but I did not at that 
point a DD-214 said I don't qualify."  So, it was not until 
2005 that he was able to file for VA benefits due to a change 
in the law.  His wife was his aid and attendant.  Page 15.  
His attempts to obtain his service medical records when he 
was in "MRP" had been unsuccessful.  Page 17.  When he had 
been in the MRP he had had physical therapy every day but he 
had still had to perform certain calisthenics but eventually 
this had been altered because of his injuries and he was 
given bed rest until he was sent home.  There was talk of a 
medical discharge.  Page 18.  

VA outpatient treatment (VAOPT) records of 2005 and 2006 show 
that in September 2005 it was noted that the Veteran had 
never been seen by a podiatrist.  X-rays of the cervical and 
lumbar spinal segments in October and December 2005 revealed 
degenerative changes.  An October 2005 X-ray revealed 
bilateral hallux valgus.  In June 2006 it was noted that he 
had had diabetes for 10 to 15 years.  In November 2005 it was 
noted that he had a history of having injured his neck and 
low back in a motor vehicle accident in 1995.  Also, one year 
ago he had been in another motor vehicle accident.  He 
apparently had had therapy at the Royal Palm Clinic, as 
ordered by his orthopedic surgeon.  In June 2006 he had 
meraglia paresthetica of the left thigh.  

Meralgia paresthetica is paresthesia, pain, and numbness in 
the outer surface of the thigh due to entrapment of the 
lateral femoral cutaneous nerve at the inguinal ligament.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 25th Edition, Page 
407.

VAOPT records also show that in August 2006 it was noted that 
he had diabetic neuropathy.  Also in that month it was noted 
that he had a history of fractures of both first (1st) 
metatarsophalangeal (MTP) joints of greater than 20 years.  

In view of the foregoing, further evidentiary development is 
required.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and request that he provide as much 
information as possible concerning any 
prior claim that he may have filed in 1974 
or 1975 under his old name, to include the 
place where the claim was file and, as 
close as possible, the date when the claim 
was filed.  

Then the AMC/RO should take the 
appropriate steps to locate, if possible, 
all records, if any, associated with any 
prior VA claim that the Veteran has filed 
and associate them with the current claim 
file.  

If the RO learns that the records sought 
do not exist or that further efforts to 
obtain them would be futile, this must be 
specifically indicated in the record.  

2.  Then the AMC/RO should take the 
appropriate steps to locate, if possible, 
all of the Veteran's service treatment 
records, to include the report of 
examination for service discharge and all 
records associated with the Veteran's 
having been in a medical rehabilitation 
platoon.  If obtained, associate them with 
the current claim file.  

In requesting any records, the request 
should specify the Veteran's name prior to 
his 1983 name change.  

If the RO learns that the records sought 
do not exist or that further efforts to 
obtain them would be futile, this must be 
specifically indicated in the record.  

3.  Contact the Veteran and inform him 
that evidence which he may submit in 
support of his claims includes, as he 
testified, letters that he wrote during 
service to his family members as well as 
supporting statements from family member 
about having visited or seen the Veteran 
when he was in a medical rehabilitation 
platoon.  

4.  Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers who 
treated him prior to his active service 
for any disability of his spine, lower 
extremities, ankles or feet.  This should 
include but not be limited to: 

(a) the name, addresses, and approximate 
dates of treatment of the chiropractor 
whose statement the Veteran had provided a 
military examiner at the Veteran's service 
entrance examination (a copy of which is 
not on file); 

(b) the full name, addresses, and 
approximate dates of treatment of Dr. 
Stanton who had treated the Veteran for a 
back injury; 

(c) the names, addresses, and approximate 
dates of treatment of medical sources that 
treated the Veteran for back injuries in 
1965 and 1969; 

(d) the names, addresses, and approximate 
dates of treatment of medical sources that 
treated the Veteran for a preservice 
"chip out of [his] shin bone;" 

(e) the names, addresses, and approximate 
dates of treatment of medical sources that 
treated the Veteran for a postservice 
work-related back injury when employed by 
"Forbes;"  

(f) the names, addresses, and approximate 
dates of treatment of medical sources that 
treated the Veteran for a postservice neck 
and back injuries sustained in a 1995 
vehicular accident; 

(g) the address and approximate dates of 
postservice treatment, including therapy, 
at the Royal Palm Clinic; 

(h) the name, address, and approximate 
dates of treatment of his orthopedic 
surgeon who had recommended his physical 
therapy at the Royal Palm Clinic.  

(i) the names, addresses, and approximate 
dates of treatment of postservice 
treatment for his fractures of both 1st MTP 
joints, which in 2006 was noted to have 
occurred more than 20 years earlier.  

Also ask the Veteran to clarify whether he 
ever filed and postservice Workman 
compensation claim for a back injury while 
employed by "Forbes" or any other 
employer.  If necessary, this should 
include contacting his then employer or 
any state agency that handles Workman 
compensation claims to locate any relevant 
records.  

After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which have 
not been previously secured and associate 
them with the claims folder.  

In requesting any records, the request 
should specify the Veteran's name prior to 
his 1983 name change.  

5.  Schedule the Veteran for an 
examination to determine the cause or 
etiology of any current cervical or 
lumbosacral spine disorder, lower 
extremity disorder, or disorder of the 
feet.  The claims folders should be made 
available to the examiner for review.  

The examiner is asked to address the 
following questions:

a).  Is it at least as likely as not that 
any cervical spine disorder had its onset 
during active service, or was otherwise 
related to the Veteran's active service?  

b).  Is it at least as likely as not that 
any lumbosacral spine disorder had its 
onset during active service, or was 
otherwise related to the Veteran's active 
service?  

c).  Is it at least as likely as not that 
any disorder of the lower extremity (left 
or right, or both) had its onset during 
active service, or was otherwise related 
to the Veteran's active service?  

d).  Is it at least as likely as not that 
any disorder of the foot (left or right, 
or both) had its onset during active 
service, or was otherwise related to the 
Veteran's active service?  

In formulating the opinion, the examiner 
is asked to comment on the clinical 
significance, if any, of the Veteran's (1) 
diabetes mellitus; (2) his degenerative 
changes of the cervical and lumbar spinal 
segments; and (3) pre-service and 
postservice injuries; and (4) any medical 
treatment during the Veteran's brief 
period of military service 

The examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.  

A complete rational must be given for any 
opinion expressed, and the foundation for 
all conclusions should be set forth.

6.  The Veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
result in the denial of the original claim 
for service connection.

7.  To help avoid future remand, VA must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND. If any action 
is not undertaken, or is taken in a 
deficient manner, then appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

8.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, 
readjudicate the Veteran's claims on the 
merits.  

9.  If any determination remains adverse 
to the Veteran, then he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
should be afforded a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

